DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 4, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites nanosheets, a newly added term, which is not defined. Examiner assumes these nanosheets as the 2D nano-materials disclosed.
	Claim 3 recite LDH (layered double hydroxide), which is not defined in the disclosure. Claim 3 also has an improper Markush group.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 is amended to recite: “a plurality of polymer gel particles each being disposed between a corresponding pair of the plurality of nanosheets.” This is new matter and applicant has no written description to support this structure.
Applicant’s figure 1 depicts parallelly aligned black lines with chain-linked blobs in between, and the figure is described as “schematic.”  The disclosure does not describe the black lines as nanosheets, or the chain-linked blobs as polymer particles. Nonetheless, the examiner surmises such a representation. Nonetheless, this is only a schematic representation. There is no indication that applicant’s process of blending graphene sheets and PMAA or PAN particles and vacuum filtering the blended solution would actually generate such an aligned distribution of the nanosheets, let alone polymer particles disposed between corresponding nanosheets (getting sandwiched between the nanosheets like Orio cookies) as claimed. 
Rather, Fig. 1 appears to have been made to show schematics of a dispersion of the 2D-nanomaterials and polymer particles. While the black lines are drawn parallel, there is no indication that that is actually the case in the membrane. The new claim language appears to be a description applicant newly derived from Fig. 1, which otherwise has no basis in the disclosure. There is no evidence that the nanosheets are parallelly aligned, with polymer blobs sandwiched between the nanosheets (like Orio cookies), as claimed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Qiu et al, “
    PNG
    media_image1.png
    53
    743
    media_image1.png
    Greyscale
”. Journal of Hazardous materials, 360 (2018) 122-131.
Claims are recited as product by process, and therefore, determination of patentability is based on the product itself. MPEP 2113.
In the instant case, claims are directed to a composite nanofiltration membrane having 2D nano-material like graphene oxide (GO) or MoS2, etc., dispersed in a porous polymer matrix, such as polyacrylonitrile. Thus claims 1 and 3 are anticipated or at the least made obvious by this reference – see abstract.

Claim 4: Polymer gel particle size has no consequence in the membrane because the membrane is a porous solid polymer with graphene oxide distributed therein. Nonetheless, the reference teaches particle or crystal size of PAN and the composite in Table 1, which falls in the midst of the range.
Claim 7: thickness appears to be in the range claimed – se the SEM’s for thickness. Nonetheless, thickness is a result effective variable that can be optimized, as it is well known that thinness improves membrane performance, while thickness improves mechanical strength.
Claim 17 GO and polymer are uniformly distributed as shown in the figures.

Claim(s) 1, 3, 7 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al (US 2019/0314770)
At the outset, nanofiltration is an intended use, unless applicant can show otherwise.

    PNG
    media_image2.png
    535
    1043
    media_image2.png
    Greyscale

.

Response to Arguments
Arguments are not persuasive; they are addressed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777